COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-06-399-CV
 
 
PACE WEST                                                                       APPELLANT
 
                                                   V.
 
LENORA WEST                                                                      APPELLEE
 
                                              ------------
 
           FROM
THE 324TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Pace West attempts
to appeal from the trial court=s Agreed Protective Order in the underlying divorce case.  The parties= divorce proceeding remains pending and unresolved in the trial
court.  Thus, the trial court=s protective order is not a final, appealable order.  See Kiefer v. Kiefer, 132 S.W.3d 601,
602 (Tex. App.CFort Worth
2004, no pet.) (holding that a protective order rendered during the pendency of
a divorce is not a final judgment for purposes of appeal); see also Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2006) (conferring right to appeal from certain
interlocutory orders).
On November 1, 2006, we
notified the parties that this appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal
filed a response showing grounds for continuing the appeal on or before
November 13, 2006.  See Tex. R. App. P. 42.3(a).  We have not received any response.
Because the trial court=s protective order is not an appealable interlocutory order, we
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a),
43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  December 14, 2006




[1]See Tex. R. App. P. 47.4.